    LaMONICA HERBST & MANISCALCO, LLP
    Counsel to Plaintiff Marianne T. O’Toole, as Chapter 7 Trustee
    3305 Jerusalem Avenue, Suite 201
    Wantagh, New York 11793
    Telephone: (516) 826-6500
    David A. Blansky, Esq.
    Holly R. Holecek, Esq.
    Salvatore LaMonica, Esq.

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------------------------x
    In re:                                                                   Chapter 7

    MICHAEL P. D’ALESSIO, et al.                                               Case No.: 18-22552 (RDD)

                                        Debtors.1
    -----------------------------------------------------------------------x
    MARIANNE T. O’TOOLE, Solely in Her Capacity as
    Chapter 7 Trustee of the Estate of Michael P. D’Alessio,                   Adv. Pro. No.: 20-     (RDD)

                                       Plaintiff,

            -against-

    IRENE D’ALESSIO and RONALD D’ALESSIO,

                                        Defendants.
    -----------------------------------------------------------------------x
                                                    COMPLAINT

           Plaintiff Marianne T. O’Toole, solely in her capacity as Chapter 7 Trustee (“Plaintiff” or

“Trustee”) of the estate of Michael P. D’Alessio (“Debtor”), by her undersigned counsel, as and

for her Complaint against defendants Irene D’Alessio (“Irene”) and Ronald D’Alessio

(“Ronald”) (collectively, “Defendants”), alleges as follows:


1
           The Debtors consist of the jointly-administered estates of Michael P. D’Alessio, Michael Paul Enterprises
           LLC, 184 East 64th Street Holding LLC, 184 East 64th Street Associates LLC, Bluestone 184 LLC,
           Bluestone 67 LLC, 227 E 67th Street Associates LLC, 227 E 67th Street Holding LLC, 145-147 East 62nd
           Street Associates LLC, Bluestone 163 - 165 LLC, 163 - 165 East 62nd Street Associates LLC, 163 - 165
           East 62nd Street Holding LLC, 145-147 East 62nd Street Holding LLC, 3 Sandpiper Court Holding LLC,
           45 Middle Pond Road Associates LLC, 43 Middle Pond Road Associates LLC, 41 Middle Pond Road
           Associates LLC, 43 Middle Pond Road Holding LLC, 41-45 MPR Holding LLC, Bluestone Sandpiper
           LLC, 3 Sandpiper Court LLC, 15-17 Circle Holding LLC, MBI Partners LLC, 15 Circle RD-MBI LLC,
           and 17 Circle RD-MBI LLC.



                                                            1
                                  JURISDICTION AND VENUE

          1.   The statutory predicates for the relief sought herein include 11 U.S.C. §§ 105,

323, 541, 542, 544, 547, 548 and 550 (“Bankruptcy Code”), Rules 6009 and 7001 of the Federal

Rules of Bankruptcy Procedure (“Bankruptcy Rules”), sections 273, 274, 275, 276, and 276-a of

New York Debtor and Creditor Law (“DCL”), New York common law and any common law,

rule, regulation and/or any applicable law of any other jurisdiction in which assets that are

property of the estate currently unknown to Plaintiff are located.

          2.   This action arises under the Debtor’s pending Chapter 7 bankruptcy case.

          3.   This Court has jurisdiction over this action under 28 U.S.C. §§ 157 and 1334, and

Bankruptcy Rules 6009 and 7001.

          4.   This action is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(1), (b)(2)(A),

(b)(2)(E), (b)(2)(F), (b)(2)(H) and (b)(2)(O).

          5.   Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

          6.   Plaintiff consents to the entry of final orders and judgments by the Bankruptcy

Judge presiding over this adversary proceeding if it is determined that the Bankruptcy Judge,

absent consent of the parties, cannot enter final orders or judgment consistent with Article III of

the United States Constitution.


                                         THE PARTIES

          7.   Plaintiff is the duly appointed Chapter 7 Trustee of the Debtor’s bankruptcy

estate.

          8.   Plaintiff is authorized to file this action under section 323 of the Bankruptcy Code

and Bankruptcy Rule 6009.




                                                 2
       9.      At all times relevant, Irene and Ronald were (are continue to be) individuals

residing at 55 North Broadway, Apt. 2-9, White Plains, New York 10601 (“Real Property”).

       10.     Irene and Ronald are the Debtor’s parents.

             ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

A.     The Bankruptcy Filing and Denial of Discharge

       11.     On April 17, 2018 (“Petition Date”), an involuntary petition was filed against the

Debtor. See In re D’Alessio, Bankr. Case No.: 18-22552, ECF No. 1.

       12.     On May 17, 2018, the Court entered an Order for Relief on Debtor’s Consent. See

In re D’Alessio, Bankr. Case No.: 18-22552, ECF No. 12.

       13.     Plaintiff is the Chapter 7 Trustee of the Debtor’s estate.

       14.     Pursuant to a Stipulation and Order dated February 28, 2019, the Debtor

consented to the denial of his bankruptcy discharge. See In re D’Alessio, Bankr. Case No.: 18-

22552, ECF No. 304.

B.     The Criminal Case Against the Debtor

       15.     On August 28, 2018, the United States of America filed a sealed indictment

against the Debtor in the United States District Court for the Southern District of New York. See,

generally, USA v. D’Alessio, S.D.N.Y. Case No.: 18-cr-00617-JMF (hereinafter, references to

the docket in the criminal case shall be referred to as “DC”).

       16.     By Order dated August 29, 2018, the indictment was unsealed. See DC ECF No.

3.

       17.     The indictment accused the Debtor of engaging in a scheme to defraud between in

or about 2015 through April 2018 by which he induced investors to invest in real estate




                                                 3
development projects through entities he controlled in exchange for monthly interest payments

and a share in the profits on the sale of the developed properties. See DC ECF No. 2.

        18.     The indictment claimed that the Debtor misappropriated funds for his own use

and benefit and sought to conceal his fraud. See DC ECF No. 2.

        19.     On November 8, 2018, the United States of America filed a superseding

information in which it charged the Debtor with one count of wire fraud during the period

between 2015 through April 2018 and one count of bankruptcy fraud by concealing assets and

making false claims in connection with his bankruptcy case between May 2018 and July 2018.

See DC ECF No. 21.

        20.     On November 8, 2018, the Debtor entered a guilty plea to both charges of the

superseding information. See DC ECF No. 22.

        21.     On November 8, 2018, the Debtor also entered into a consent preliminary order of

forfeiture as to specific property and a money judgment in the sum of $58,090,047.16. See DC

ECF No. 25.

        22.     On April 5, 2019, the Debtor was sentenced to six years of incarceration and three

years of supervised release. See DC ECF No. 25.

C.      The Avoidable Transfer of the Debtor’s Membership Interest
        in Magnolia Consulting LLC

        23.     In or about March 31, 2014, the Debtor caused Magnolia Consulting LLC

(“Magnolia”) to be formed in the State of New York as a domestic limited liability company.

        24.     By deed dated January 8, 2015 and recorded January 23, 2015, Magnolia obtained

all right, title and interest in the Real Property.

        25.     Irene and Ronald began residing at the Real Property in 2015 and have resided

there since.



                                                      4
        26.     Upon information and belief, the Debtor was the sole member and manager of

Magnolia from inception until in or about May 5, 2017.

        27.     According to Magnolia’s 2016 tax returns, the Debtor continued to be the 100%

member of Magnolia as of December 31, 2016.

        28.     According to the Debtor’s statement of financial affairs, on or about May 5, 2017,

D’Alessio assigned all of his membership interests in Magnolia to Irene and Ronald (“Transfer”).

        29.     According to the Debtor’s statement of financial affairs, the Transfer was made

on account of an antecedent debt, namely “$200,000.00 – Paid down from Promissory Note”.

        30.     Defendants were each an insider of the Debtor within the meaning of Bankruptcy

Code § 101(31) and applicable law on the date of the Transfer.

        31.     The Transfer was made within one-year of the Petition Date.

        32.     Defendants have failed to turn over any part of the Transfer or the value thereof to

the Trustee.

D.      Reservation of Rights

        33.     Plaintiff’s investigation is ongoing and Plaintiff reserves the right to: (a)

supplement the information regarding any pre- and post-petition transfers made to, or for the

benefit of, the Defendants by the Debtor; (b) any debt owed by the Defendants to the Debtor; and

(c) seek recovery of such additional transfers.

        34.     To the extent that any of the avoidance and/or recovery claims may be

inconsistent with each other, they are to be treated as being plead in the alternative.

                                 FIRST CLAIM FOR RELIEF
                    (Property of the Estate under 11 U.S.C. §§ 541 and 542)

        35.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.



                                                  5
        36.     The Debtor has a legal and equitable interest in the Transfer and Magnolia.

        37.     The Debtor’s legal and equitable interest in the Transfer and Magnolia is property

of the Debtor’s estate.

        38.     The Defendants had no right or entitlement to the Transfer or the benefit thereof.

        39.     By reason of the foregoing, and in accordance with sections 541 and 542 of the

Bankruptcy Code, Plaintiff is entitled to the entry of an order and judgment directing the

Defendants to turn over any and all property of the Debtor’s estate including, but not limited to,

restoring the Debtor’s membership interest in Magnolia or for the value of the Transfer in an

amount as yet undetermined, plus interests thereon, costs, or such other amount as may be

determined by the Court.

                                 SECOND CLAIM FOR RELIEF
                            (Insider Preference under 11 U.S.C. § 547)

        40.     Plaintiff repeats and realleges the allegations set forth in paragraphs “1” through

“39 as if set forth fully herein.

        41.     Prior to the Petition Date, the Debtor was indebted to the Defendants for loans

provided by the Defendants to the Debtor.

        42.     Within one-year of the Petition Date, the Debtor made the Transfer to the

Defendants.

        43.     Within one-year of the Petition Date, the Defendants received the Transfer.

        44.     The Transfer was made to or for the benefit of the Defendants, creditors of the

Debtor.

        45.     The Transfer was made for or on account of an antecedent debt owed by the

Debtor to the Defendants before the Transfer was made.

        46.     The Debtor was insolvent when he made the Transfer to the Defendants.



                                                 6
        47.        The Defendants, as the Debtor’s parents, were insiders of the Debtor at the time of

the Transfer.

        48.        Upon information and belief, the Transfer enabled the Defendants to receive more

than they would have received if: (a) the Transfer had not been made; and (b) the Defendants

received payment of their claim from the Debtor’s estate to the extent provided by the provisions

of the Bankruptcy Code.

        49.        The Transfer is avoidable under section 547(b) of the Bankruptcy Code.

        50.        Pursuant to section 550(a) of the Bankruptcy Code, the recovery of property for

the benefit of the Debtor’s estate is authorized to the extent avoided under section 547 of the

Bankruptcy Code.

        51.        By reason of the foregoing, Plaintiff is entitled to a judgment against the

Defendants pursuant to sections 547(b) and 550(a) of the Bankruptcy Code setting aside the

Transfer or for the value of the Transfer in an amount as yet undetermined, plus interest thereon,

or such other amount as may be determined by the Court.

                                  THIRD CLAIM FOR RELIEF
                        (Fraudulent Transfer under 11 U.S.C. §548(a)(1)(B))

        52.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

        53.        To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

        54.        The Transfer was made within one year of the Petition Date.

        55.        The Debtor received less than reasonably equivalent value in exchange for the

Transfer.



                                                    7
         56.       Upon information and belief, the Debtor: (a) was insolvent on the date of the

Transfer or became insolvent as a result of the Transfer; (b) was engaged in business or a

transaction, or was about to engage in business or a transaction, for which any property

remaining with it was an unreasonably small capital; or (c) intended to incur or believed that he

would incur, debts beyond his ability to pay as they matured.

         57.       At the time of the Transfer, the Debtor was insolvent, or had incurred, or was

intending to incur, debts beyond his ability to pay them as they became due at the time of the

Transfer.

         58.       At the time of the Transfer, the Debtor knew, or should have known, his creditors

held claims against him.

         59.       The Transfer constitutes a fraudulent transfer under section 548(a)(1)(B) of the

Bankruptcy Code.

         60.       By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfer

pursuant to sections 548(a)(1)(B) and 550 of the Bankruptcy Code and a judgment against the

Defendants setting aside the Transfer or for the value of the Transfer in an amount as yet

undetermined, plus interests thereon, costs, or such other amount as may be determined by the

Court.

                                 FOURTH CLAIM FOR RELIEF
                        (Fraudulent Transfer under 11 U.S.C. §548(a)(1)(A))

         61.       Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

         62.       To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.



                                                    8
         63.       The Transfer was made within one year of the Petition Date.

         64.       At the time of the Transfer, the Debtor knew, or should have known, that his

creditors held claims against him.

         65.       Upon information and belief, the Transfer was made by the Debtor with the intent

to hinder, delay, or defraud his creditors.

         66.       The Transfer constitutes a fraudulent transfer under section 548(a)(1)(A) of the

Bankruptcy Code.

         67.       By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfer

pursuant to sections 548(a)(1)(A) and 550 of the Bankruptcy Code and a judgment against the

Defendant setting aside the Transfer or for the value of the Transfer in an amount as yet

undetermined, plus interests thereon, costs, or such other amount as may be determined by the

Court.

                                    FIFTH CLAIM FOR RELIEF
                                  (Fraudulent Transfer under DCL)

         68.       Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

         69.       To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

         70.       At the time of the Transfer, the Debtor was insolvent or was thereafter rendered

insolvent.

         71.       Upon information and belief, the Debtor did not receive fair consideration in

exchange for the Transfer.




                                                    9
        72.        The Transfer constitutes a fraudulent transfer in violation of section 273 of the

DCL.

        73.        Under sections 544(b) and 550 of the Bankruptcy Code, and section 273 of the

DCL, the Plaintiff may avoid the Transfer.

        74.        By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfer

pursuant to section 273 of the DCL and judgment against the Defendants setting aside the

Transfer or for the value of the Transfer in an amount as yet undetermined, plus interests thereon,

costs, or such other amount as may be determined by the Court.

                                    SIXTH CLAIM FOR RELIEF
                                  (Fraudulent Transfer under DCL)

        75.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

        76.        To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

        77.        At the time of the Transfer, the Debtor was engaged in or was about to engage in

a business or transaction for which the property remaining in his hands after the Transfer was an

unreasonably small capital.

        78.        Upon information and belief, the Debtor did not receive fair consideration in

exchange for the Transfer.

        79.        The Transfer constitutes a fraudulent transfer in violation of section 274 of the

DCL.

        80.        Under sections 544(b) and 550 of the Bankruptcy Code, and section 274 of the

DCL, Plaintiff may avoid the Transfer.



                                                    10
        81.        By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfer

pursuant to section 274 of the DCL and judgment against the Defendants setting aside the

Transfer or for the value of the Transfer in an amount as yet undetermined, plus interests thereon,

costs, or such other amount as may be determined by the Court.

                                  SEVENTH CLAIM FOR RELIEF
                                  (Fraudulent Transfer under DCL)

        82.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

        83.        To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

        84.        At the time of the Transfer, the Debtor intended or believed that he would incur

debts beyond his ability to pay as they matured.

        85.        Upon information and belief, the Debtor did not receive fair consideration in

exchange for the Transfer.

        86.        The Transfer constitutes a fraudulent transfer in violation of section 275 of the

DCL.

        87.        Under sections 544(b) and 550 of the Bankruptcy Code, and section 275 of the

DCL, Plaintiff may avoid the Transfer.

        88.        By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfer

pursuant to section 275 of the DCL and judgment against the Defendants setting aside the

Transfer or for the value of the Transfer in an amount as yet undetermined, plus interests thereon,

costs, or such other amount as may be determined by the Court.




                                                    11
                                   EIGHTH CLAIM FOR RELIEF
                                  (Fraudulent Transfer under DCL)

        89.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

        90.        To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

        91.        The Transfer was made by the Debtor with the actual intent to hinder, delay, or

defraud present or future creditors of the Debtor in violation of section 276 of the DCL.

        92.        Under sections 544(b) and 550 of the Bankruptcy Code, and section 276 of the

DCL, Plaintiff may avoid the Transfer.

        93.        By reason of the foregoing, Plaintiff is entitled to an order avoiding the Transfer

pursuant to section 276 of the DCL and judgment against the Defendants setting aside the

Transfer or for the value of the Transfer in an amount as yet undetermined, plus interests thereon,

costs, or such other amount as may be determined by the Court.

                                     NINTH CLAIM FOR RELIEF
                                      (Attorneys’ Fees under DCL)

        94.        Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

        95.        To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

        96.        The Transfer was made by the Debtor and received by the Defendants with the

actual intent to hinder, delay, or defraud present or future creditors of the Debtor.




                                                    12
        97.        The Transfer was received by the Defendants with the actual intent to hinder,

delay, or defraud present or future creditors of the Debtor.

        98.        The Transfer constitutes a fraudulent transfer of the Debtor’s assets in violation of

section 276-a of the DCL.

        99.        By reason of the foregoing, Plaintiff is entitled to a judgment against the

Defendants, under section 276-a of the DCL, for reasonable attorneys’ fees in an amount to be

determined by the Court in connection with the prosecution of this action.

                                   TENTH CLAIM FOR RELIEF
                              (Unjust Enrichment under New York law)

        100.       Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“34” as if set forth fully herein.

        101.       To the extent the Transfer was not made to Defendants on account of an

antecedent debt due Defendants from the Debtor, Plaintiff asserts the instant claim for relief in

the alternative.

        102.       The Defendants were enriched as a result of the Transfer.

        103.       The enrichment of Defendants was at the expense of the Debtor.

        104.       The circumstances relating to the Transfer are such that equity and good

conscience require the Defendants to compensate the Debtor’s estate.

        105.       By reason of the foregoing, Plaintiff is entitled to an order and judgment against

the Defendants for the value of the Transfer in an amount as yet undetermined, plus interests

thereon, costs, or such other amount as may be determined by the Court.

                               ELEVENTH CLAIM FOR RELIEF
                     (Disallowance of Claims under 11 U.S.C. §§ 502(d) and (j))

        106.       Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1” through

“105” as if set forth fully herein.


                                                    13
           107.   The Defendants are the transferees of a transfer avoidable pursuant to sections

544, 547, and/or 548 of the Bankruptcy Code, which property is recoverable under section 550 of

the Bankruptcy Code.

           108.   The Defendants have not paid the value of the Transfer or turned over such

property for which they are liable under section 550 of the Bankruptcy Code to the Plaintiff.

           109.   Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of the

Defendants against the Debtor’s estate, including any and all claims assigned by the Defendants,

must be disallowed until such time as the Defendants pay the Plaintiff the value of the Transfer

in an amount as yet undetermined, plus interests thereon, costs, or such other amount as may be

determined by the Court.

           110.   Pursuant to section 502(j) of the Bankruptcy Code, any and all previously allowed

claims of the Defendants against the Debtor, including any and all claims assigned by the

Defendants, must be reconsidered and disallowed until such time as the Defendants pay to the

Plaintiff the value of the Transfer in an amount as yet undetermined, plus interests thereon, costs,

or such other amount as may be determined by the Court.

           WHEREFORE, Plaintiff demands judgment on her claims for relief against Defendants

as follows:

      i.          on her First Claim For Relief, an order and judgment directing the Defendants to
                  turn over any and all property of the Debtor’s estate including, but not limited to,
                  the membership interests in Magnolia or the value of the Transfer in an amount as
                  yet undetermined, plus interests thereon, costs, or such other amount as may be
                  determined by the Court;

     ii.          on her Second Claim For Relief, a judgment against the Defendants pursuant to
                  sections 547(b) and 550(a) of the Bankruptcy Code setting aside the Transfer or
                  for the value of the Transfer in an amount as yet undetermined, plus interest
                  thereon, or such other amount as may be determined by the Court;




                                                   14
 iii.   on her Third Claim For Relief, an order avoiding the Transfer pursuant to section
        548(a)(1)(B) and a judgment against the Defendants setting aside the Transfer or
        for the value of the Transfer in an amount as yet undetermined, plus interests
        thereon, costs, or such other amount as may be determined by the Court;

 iv.    on her Fourth Claim For Relief, an order avoiding the Transfer pursuant to section
        548(a)(1)(A) and a judgment against the Defendants setting aside the Transfer or
        for the value of the Transfer in an amount as yet undetermined, plus interests
        thereon, costs, or such other amount as may be determined by the Court;

  v.    on her Fifth Claim For Relief, an order avoiding the Transfer pursuant to section
        273 of the DCL and judgment against the Defendants setting aside the Transfer or
        for the value of the Transfer in an amount as yet undetermined, plus interests
        thereon, costs, or such other amount as may be determined by the Court;

 vi.    on her Sixth Claim For Relief, an order avoiding the Transfer pursuant to section
        274 of the DCL and judgment against the Defendants setting aside the Transfer or
        for the value of the Transfer in an amount as yet undetermined, plus interests
        thereon, costs, or such other amount as may be determined by the Court.

vii.    on her Seventh Claim For Relief, an order avoiding the Transfer pursuant to
        section 275 of the DCL and judgment against the Defendants setting aside the
        Transfer or for the value of the Transfer in an amount as yet undetermined, plus
        interests thereon, costs, or such other amount as may be determined by the Court;

viii.   on her Eighth Claim For Relief, an order avoiding the Transfer pursuant to section
        276 of the DCL and judgment against the Defendants setting aside the Transfer or
        for the value of the Transfer in an amount as yet undetermined, plus interests
        thereon, costs, or such other amount as may be determined by the Court.

 ix.    on her Ninth Claim For Relief, a judgment against the Defendants, under section
        276-a of the DCL, for reasonable attorneys’ fees in an amount to be determined
        by the Court in connection with the prosecution of this action;

  x.    on her Tenth Claim For Relief, an order and judgment against the Defendants
        setting aside the Transfer or for the value of the Transfer in an amount as yet
        undetermined, plus interests thereon, costs, or such other amount as may be
        determined by the Court;

 xi.    on her Eleventh Claim For Relief, disallowing any claims filed or otherwise held
        by the Defendant against the Debtor’s estate until the Defendant pays to the
        Trustee or turns over to the Trustee property for which she is liable pursuant to
        sections 502(d) and (j) of the Bankruptcy Code; and




                                        15
   xii.     for all costs, disbursements and expenses, including attorneys’ fees, in connection
            with this action, together with such other, further and different relief as this Court
            may deem just and proper.

Dated: May 15, 2020
       Wantagh, New York
                                   LaMONICA HERBST & MANISCALCO, LLP
                                   Counsel to Plaintiff Marianne T. O’Toole, as Trustee

                           By:     s/ David A. Blansky
                                   David A. Blansky, Esq.
                                   Holly R. Holecek, Esq.
                                   Salvatore LaMonica, Esq.
                                   Partners of the Firm
                                   3305 Jerusalem Avenue
                                   Wantagh, New York 11793
                                   Telephone: (516) 826-6500




                                             16
